Order granting motion to strike out answer and for judgment on the pleadings reversed upon the law and the facts, with ten dollars costs and disbursements, and motion denied, with ten dollars costs. Since there are denials in the answer, motion for a judgment on the pleadings could not be granted. If, however, the motion be deemed one to strike out denials as sham and frivolous, the denials of knowledge or information sufficient to form a belief as to the allegations of paragraph 2 of the complaint, and that part of paragraph 3 which alleges a sale by the city of New York to the plain*814tiff of the transfer of the tax hen, and the denial of that part of paragraph 9 which alleges that the appellant’s interest or hen is inferior to that of plaintiff’s, are neither frivolous nor sham, and raise issues which must be disposed of on the trial. Lazansky, P. J., Kapper, Hagarty, Seeger and Scudder, JJ., concur.